Case 1:20-cr-00016-SPB Document 3 Filed 03/10/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA ) | ‘7 0: Cfe~ (eo.
Vv. ) . Criminal No. Erie
)
JOHN DOUGLAS ROOT, JR. ) (G8 U.S.C. §§ 2252(a)(2),
- )  2252(b)(1), 2252(a)(4)(B)
- ) and 2252(b)(2)) -
) (Under Seal)
INDICTMENT
COUNT ONE

The grand jury charges:
From in and around April 2017, to in and around March 2018, in the Western
| District of Pennsylvania, the defendant, JOHN DOUGLAS ROOT, JR., did knowingly receive,
and attempt to receive, visual depictions of a minor that had been shipped and transported in
interstate commerce, specifically by computer, the production of which involved the use of minors
engaging in sexually explicit conduct, as those terms are defined in Title 18, United States Code,

Section 2256.

In violation of Title 18, United States Code, Sections 2252(a)(2) and 2252(b)(1).

FILED

WAR 19 2020

COURT
3 pistRict A
a OF DENNSYLVAN
Case 1:20-cr-00016-SPB Document 3 Filed 03/10/20 Page 2 of 4

COUNT TWO

The grand jury further charges:

In and around September 2017, in the Western District of Pennsylvania, the
‘defendant, JOHN DOUGLAS ROOT, JR., did knowingly distribute, and attempt to distribute,
visual depictions of a minor that had been shipped and transported in interstate commerce,
specifically by computer and cell phone, the production of which involved the use of minors
engaging in sexually explicit conduct, as those terms are defined in Title 18, United States Code,
Section 2256.

In violation of Title 18, United States Code, Sections 2252(a)(2) and 2252(b)(1).
Case 1:20-cr-00016-SPB. Document 3 Filed 03/10/20 Page: 3 of 4

COUNT THREE
The grand jury. further chatges: ,
From in and around April 2017, to in and around March 2018, in the Western
District of Pennsylvania, the defendant, JOHN DOUGLAS. ROOT, JR., did knowingly possess,
and attempt to possess, visual depictions, namely, visual images in individual computer files, the
production of which involved the use of minors engaging in sexually explicit conduct, as those
terms are defined in Title 18, United States Code, Section 2256, and which depict prepubescent

minors and minors who have not attained 12 years of age, all of which had been shipped and

transported in interstate and foreign commerce, by means of a computer.

In violation of Title 18, United States Code, Sections 2252(a)(4)(B) and 2252(b)(2).
Case 1:20-cr-00016-SPB Document 3 Filed 03/10/20 Page 4 of 4

FORFEITURE ALLEGATIONS

1. The grand jury re-alleges and incorporates by reference the allegations
contained in Counts One, Two and Three of this Indictment for the purpose of alleging criminal
. forfeiture pursuant to Title 18, United States Code, Section 2253(a)(3).

2. Asa result of the commission of the violations charged in Counts One, Two
and Three of this Indictment, the defendant, JOHN DOUGLAS ROOT, JR., did use the following
to commit or to promote the commission of said violations:

a) HP laptop computer, serial number WXC1A24X%4315

b) Samsung Galaxy S7 phone, model SM-G930, IMEI:
359775077621351

WHEREFORE, the government seeks forfeiture of the Subject Property pursuant

to Title 18, United States Code, Section 2253(a)(3).

A True Bill,

 

 

SCOTT W. BRADY
United States Attorney
PA ID No. 88352
